                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO: 3:17-CR-00060-MOC-DSC

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                             ORDER
AMY THREATT CAMPBELL,                  )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER comes before the Court on a Consent Motion for Conditions of Release

(Doc. No. 22) and a Stipulation for Entry of Consent Judgment and Waiver of Final Revocation

Hearing (Doc. No. 23). As discussed below, the Court will grant the temporary release motion but

will hold the consent judgment motion in abeyance pending a subsequent hearing.

       In November 2014, Defendant was sentenced for conspiring to possess pseudoephedrine

to manufacture methamphetamine. See Doc. No. 2. After serving a term of imprisonment,

Defendant was required to serve a two-year period of supervised release. One condition of release

was that she would not commit another federal, state, or local crime. See id. For most of the two-

year term, Defendant complied with her supervised release conditions. But in April 2017—with

just over one month remaining of the two-year term—Defendant was charged in state court with

felony possession of methamphetamine. See id. Defendant was ordered detained for this violation.

See Doc. No. 20. She has now been detained for over four months. See id.

       On March 22, 2020, Defendant and the Government filed a joint recommendation,

requesting that Defendant be temporarily released until a final revocation hearing could be held.

See Doc. No. 22. Because Defendant “suffers from multiple medical issues,” they requested home

arrest “so that she could self-quarantine and avoid the risks of continued incarceration while she
awaits the scheduling of the final revocation hearing.” Id. at 3–4. About two weeks later, the

litigants asked the Court “without further-in-person proceedings, to [enter] a judgment in this

matter revoking [Defendant]’s current term of federal supervision; imposing a sentence of ‘time-

served,’ with said sentence to run concurrently to any future state term of imprisonment resulting

from the conduct underlying the [state possession charge]; and imposing no further term of federal

supervision.” Doc. No. 23 at 2. In support, the litigants acknowledge that Defendant has a criminal

history category of I, no prior violent convictions, multiple medical issues, and has complied with

her terms of supervised release for the majority of the time imposed. See id. at 3–4.

       The Court has considered the motions. First, the Court agrees that the litigants have offered

a compelling reason under 18 U.S.C. § 3142(i) for temporary release pending a full revocation

hearing. See Doc. No. 22. Notably, this is not a case where the defendant is “otherwise healthy

and potentially violent.” United States v. Hartley, No. 19-CR-298, 2020 WL 1541049, at *6

(D.D.C. Mar. 30, 2020). Rather, here, it is undisputed that Defendant suffers from “multiple

medical issues,” Doc. No. 22 at 3, and is a non-violent offender, Doc. No. 23 at 4. Given the

unique circumstances of this case, Defendant shall be temporarily released, subject to this Court’s

standard conditions of release, as well as conditions of 24-hour incarceration at her mother’s

residence and location monitoring as directed by the Probation Office. See United States v.

Stephens, No. 15-CR-95, 2020 WL 1295155, at *3 (S.D.N.Y. Mar. 19, 2020).

       The Court has also considered the litigants’ request to revoke supervised release without

further in-person proceedings.    In this Circuit, “[a] defendant's supervised release cannot be

revoked without a full hearing unless the defendant knowingly and voluntarily admits to the

allegations against her and waives her rights under Rule 32.1 of the Federal Rules of Criminal

Procedure.” United States v. Farrell, 393 F.3d 498, 500 (4th Cir. 2005). The Court must find that




                                                 2
that Defendant (1) “knowingly and voluntarily admitted to the alleged violations” and (2) “she

knowingly and voluntarily waived her right to a full revocation hearing.” Id. To ensure Defendant

is knowingly and intelligently foregoing these procedural rights, the Court shall hold a hearing a

prior to issuing a final order that revokes supervised release. Therefore, Defendant’s judgment

motion shall be held in abeyance until that time.


                                             ORDER

        IT IS, THEREFORE, ORDERED that, pursuant to 18 U.S.C. § 3142(i), the litigants’

Consent Motion for Conditions of Release, Doc. No. 22, is GRANTED, and Defendant SHALL

be temporarily released, subject to the following conditions. First, Defendant SHALL comply

with the standard conditions of supervised release that have been adopted by this Court. See Misc.

No. 3:16-MC-221 (W.D.N.C. Dec. 8, 2016). Second, Defendant SHALL be subject to 24-hour

incarceration at her mother’s residence and to location monitoring as directed by Probation.

       IT IS FURTHER ORDERED that the litigants’ Stipulation for Entry of Consent

Judgment and Waiver of Final Revocation Hearing, Doc. No. 23, shall be held in ABEYANCE,

pending a hearing to determine whether Defendant’s waiver is knowing and voluntary. Defendant

SHALL APPEAR for that hearing, which is currently scheduled for April 15, 2020.

                                           Signed: April 6, 2020




                                                 3
